Citation Nr: 0634415	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to eligibility for nonservice-connection 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas, in which the RO denied the veteran's claim of 
entitlement to service connection for schizophrenia.  The 
veteran perfected a timely appeal and did not request a Board 
hearing.

The Board remanded the veteran's service connection claim for 
schizophrenia in October 2003 to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The RO/AMC 
returned the claims file to the Board in April 2006 following 
the completion of additional development.

A review of the claims file shows that the RO denied the 
veteran's claim for non-service-connected pension in 
September 1986 because the veteran did not have any wartime 
service.  The veteran did not appeal this decision, and it is 
now final.  When the veteran filed his claim for service 
connection for schizophrenia in March 2001, he also filed a 
new claim for non-service-connected pension.  In the October 
2001 rating decision currently on appeal, the RO declined 
jurisdiction over the veteran's non-service-connected pension 
claim because he did not have wartime service.  The veteran 
submitted a notice of disagreement with this decision in 
November 2001.  The RO has taken no further action on this 
claim.  Since the RO never issued a Statement of the Case 
(SOC) addressing this matter, the Board must remand this 
issue so that the RO can send the veteran a SOC, and provide 
him an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide this appeal so that he is afforded every 
possible consideration.  The appeal must again be REMANDED to 
the RO via the AMC to secure additional government records.  
VA will notify you if further action is required on your 
part.



REMAND

Initially, the Board notes that, when the veteran filed his 
claim for service connection foe schizophrenia in March 2001, 
he indicated that he was in receipt of Supplemental Security 
Income (SSI) from the Social Security Administration (SSA).  
A review of the veteran's post-service VA treatment records 
also indicates that he has reported receiving SSA benefits to 
his VA examiners.  In February 2002, the veteran requested a 
copy of information from his VA claims file so that he could 
prepare for an upcoming SSA hearing.  However, to date, the 
RO has not attempted to obtain the veteran's SSA records.  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  
See, e.g., Baker v. West, 11 Vet. App. 163,169 (1998); Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992). Further, the Veterans 
Claims Assistance Act of 2000 (VCAA) emphasizes the need for 
VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002 & Supp. 2005).  
These records must be obtained on remand.  Id.

As noted in the introduction, by an October 2001 rating 
decision, the RO denied eligibility for nonservice-connected 
pension benefits.  The veteran thereafter submitted a 
statement that the Board construes as a timely Notice of 
Disagreement with that determination.  38 C.F.R. § 20.201 
(2006).  Because a Statement of the Case has not yet been 
issued, a remand for this action is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), should be provided to the veteran that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran and the 
medical records upon which the decision 
was based.  

2.  Issue a Statement of the Case to the 
veteran and his representative addressing 
the issue of entitlement to eligibility 
for nonservice-connected pension benefits.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2006).

The issue should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

3.  Furnish the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Veterans Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

4.  Following completion of the foregoing, 
and any additional development that is 
indicated, to include a psychiatric 
examination with a nexus opinion if 
warranted after receiving any additional 
evidence, readjudicate the claim for 
service connection for schizophrenia.  

If the latter benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
service connection for schizophrenia, to 
include a summary of all evidence received 
since the June 2002 Statement of the Case.  
A copy of the SSOC must be included in the 
claims file.  Allow an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this REMAND are to comply with due process 
considerations and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.









This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21- 1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

